Citation Nr: 1133664	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a fungal infection of the feet, claimed as jungle rot, corns, and bunions; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral plantar warts; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before a Decision Review Officer (DRO) in November 2008.  A transcript of the hearing is of record.   

The Board notes that the Veteran also perfected an appeal for the issue of whether or not the VA Form 9, for the issue of service connection for bilateral plantar warts, stemming from a March 2004 rating decision, was timely filed.  However, in a March 2007 communication, the Veteran, through his representative, withdrew this claim.  Thus, this issue is no longer before the Board and will not be addressed further herein.

The issues of entitlement to service connection for a fungal infection of the feet (on the merits) and whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral plantar warts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.




	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  In a decision dated in November 1995, the Board denied service connection for foot fungus essentially based on the finding that the evidence did not demonstrate that the Veteran had a current foot fungus disorder; the Veteran did not appeal the November 1995 decision and it is final.

2.  Evidence received since the November 1995 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a fungal infection of the feet, claimed as jungle rot, corns, and bunions.


CONCLUSIONS OF LAW

1.  The November 1995 Board decision, which denied the Veteran's claim for service connection for foot fungus, is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d), 20.1100 (2010).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a fungal infection of the feet, claimed as jungle rot, corns, and bunions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claim for service connection for a fungal infection of the feet is being reopened.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for foot fungus in July 1992.  His claim was denied in a November 1992 rating decision.  The Veteran appealed.  The BVA, in November 1995, denied his claim on the basis that he did not have a current foot fungus disorder.  The Veteran did not appeal this decision, and it became final.  

The Veteran most recently filed a claim of entitlement to service connection for a fungal infection of his feet in March 2007.  In June 2007, the RO denied the Veteran's claim.  He appealed. 

The evidence added to the record since the last final November 1995 Board decision includes private and VA treatment records, which include a diagnosis of tinea pedis.  See July 2008 VA treatment record.  

The Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App 110 (2010).  Specifically, the Court stated that VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.      

The Board finds that the evidence submitted since the November 1995 Board decision is new in that it was not associated with the claims folder prior to the November 1995 Board decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, his claim for entitlement to service connection for a fungal infection of the feet will be reopened. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a fungal infection of the feet, claimed as jungle rot, corns, and bunions has been received, to this extent, the appeal is granted.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Social Security Administration (SSA) and State Disability Records-  The Board notes that a September 2001 VA treatment record reflects that the Veteran had quit his job due to problems with his feet and subsequently started receiving social security disability.  The claims file contains a copy of an October 1995 examination completed for the Tennessee Disability Determination Services.  However, a copy of the SSA decision awarding benefits and all records underlying that decision have not been obtained.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As such, these records must be obtained.

Moreover, the RO must contact the Veteran and ask him to provide additional details regarding any award of state disability benefits, including the basis for the decision(s).  After securing the necessary authorization, the RO should attempt to obtain any available records from the State of Tennessee Disability Determination Section. 

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Memphis, Tennessee; however, as the claims file only includes treatment records from that facility dated up to October 2008, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Fungal Infection of the Feet, Claimed as Jungle Rot, Corns, and Bunions-  The Board notes an in-service treatment record which appears to reflect that the Veteran was seen for a foot problem in July 1969.  At his October 1969 separation examination, the Veteran's clinical evaluation of his skin and feet were normal.  Nevertheless, the Board notes that the Veteran complained of "foot trouble" in his October 1969 report of medical history associated with his separation examination.  He reported athlete's foot at that time.  The Veteran contends that he has suffered from foot fungus since service.  Current VA treatment records reflect a diagnosis of tinea pedis.  See July 2008 VA treatment record.  Moreover, numerous treatment records reflect a diagnosis of callosities and corns.

The Board initially notes that the Veteran reported a past history of "foot trouble" in a February 1966 report of medical history associated with his entrance examination.  The examiner noted "tinea pedis in the past."  In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111.

In assessing whether the Veteran was in sound condition upon entry into service, the treatment records have been reviewed.  The Board initially notes that his February 1966 entrance examination reflected a normal clinical evaluation of his skin.  Moreover, although an abnormal clinical evaluation of his feet was noted, this pertained to a diagnosis of pes planus.  Further, the claims file does not contain clear and unmistakable evidence to rebut such presumption.  The Board acknowledges the February 1966 report of medical history which appears to indicate that the Veteran suffered from tinea pedis prior to service.  However, the United States Court of Appeals for Veterans Claims has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As such, and giving him the benefit of the doubt, the Board will proceed under the premise that his foot fungus did not preexist service. 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on documentation of complaints of foot and fungal-related problems in service and current treatment for tinea pedis, corns, and callosities, the Board finds that a remand of the claim of service connection for a fungal infection of the feet, claimed as jungle rot, corns, and bunions is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  The RO/AMC should contact the Veteran and ask him to provide additional details regarding any award of state disability benefits, including the bases for the decision.  Additionally, the RO/AMC should ask the Veteran to authorize the release of all records associated with the award of benefits.  If the Veteran provides such authorization, the RO/AMC should contact the state agency responsible for the award of benefits, and request that agency provide a copy of the decision awarding the benefits and the records upon which the decision was based.  If the records cannot be obtained, the RO/AMC should make an official determination of unavailability, inform the Veteran that the records could not be located, and ask him to submit any copies that he may have of such records.

3.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his foot fungus and bilateral plantar warts.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds the AMC/RO must obtain the Veteran's treatment records from the Memphis, Tennessee VAMC since October 2008.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 


4.  Following the development set forth in the Remand paragraphs above, schedule the Veteran for an examination to determine the nature and etiology of his foot fungus disorder claimed as jungle rot, corns, and bunions.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current foot fungus disorder, claimed as jungle rot, corns, and bunions,  
or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the service treatment record which appears to document treatment for a "foot problem" and reports of tinea pedis, and the Veteran's assertions that he has suffered from a foot fungus claimed as jungle rot, corns, and bunions disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 


5.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


